In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00064-CV



             NANCY GILLMAN, Appellant

                            V.

          BANK OF AMERICA, N.A., Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CV-21-45349




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                         MEMORANDUM OPINION

            The appellant has filed a motion with this Court1 seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                               Charles van Cleef
                                                               Justice

Date Submitted:               September 7, 2022
Date Decided:                 September 8, 2022




1
    The motion was filed in the trial court and submitted to this Court via the clerk’s record.
                                                              2